Warren E. Burger: We will hear arguments next in 75-1870 and 1872, Du Pont De Nemours & Co. v. Collins, and the consolidated case. Mr. David Ferber, I think you may proceed.
David Ferber: Mr. Chief Justice and may it please the Court. As this Court knows, a closed-end investment company, like a mutual fund, which is an open-end investment company, consists of a portfolio of securities that is managed in the interest of its stockholders. Unlike a mutual fund, the outstanding stock of a closed-end investment company is not redeemable at the instance of the shareholder. Over the years, the stock of closed-end companies is usually traded on the market at a significant difference from the value of the asset portfolio, usually substantially lower. It is this disparity between the asset value, that is, the market value of the portfolio held by a closed-end investment company, in this case, Christiana Securities Company, and the lower value in the market of its own stock, the Christiana stock, that gives rise to the difference in this case between the Securities and Exchange Commission (SEC) and the Court of Appeals for the Eighth Circuit. The case involves the reasonableness of the Commission’s determination that the terms of a proposed merger of Christiana Securities Company and E.I. Du Pont De Nemours & Co. are within the meaning of Section 17(b) of the Investment Company Act of 1940, reasonable and fair, and do not involve overreaching. As the Court knows Du Pont of course is a giant industrial company, having some 47 million shareholders and its stock is considered to as a prime investment quality. Christiana is a closed-end company with some 8,000 shareholders. Its stock is traded on the over-the-counter market. 98% of its assets consist of Du Pont common stock, and that adds up to some 28% of all of Du Pont’s stock outstanding. Now, the merger that is involved here essentially provides that Christiana is to turn over all its assets, consisting almost entirely of its Du Pont stock and will then disappear. Du Pont will issue its common stock in a slightly smaller amount than the amount turned in by Christiana to Christiana’s shareholders.
John Paul Stevens: Mr. Ferber, I suppose it is not relevant, but how long has Christiana been in existence? Was it formed in the Personal Holding Company Act days?
David Ferber: Yes, it was formed around 1915, I believe, Your Honor. And I believe that Du Pont was formed about the same time. In all, there are 13.4 roughly shares of Du Pont stock that Christiana is turning into Du Pont and there is about 13.2 million shares that Du Pont is putting back. So under the effect of the transaction is really a liquidation of Christiana that will cost its shareholders approximately 1.8% of its assets. Now, that comes to less than 2.5% of the difference, because of course the same Christiana stockholders will become Du Pont shareholders and that accounts for the difference between the 2.5%, which would be about $55.6 million, and the cost of the merger to the Christiana stockholders. The great advantage of course to the, or one of the advantages to the Christiana’s stockholders by this kind of a merger is that it permits the elimination of Christiana without the heavy tax consequences that would be required either by Christiana liquidating by distributing its Du Pont stock to its Christiana shareholders, or by somehow selling that stock and distributing the money to the shareholders. The advantage --
John Paul Stevens: Well, I take that there is no challenge or question about the qualifications of tax-free transaction with the Internal Revenue Code?
David Ferber: As I understand the internal revenue people have approved the proposed transactions. What it will do, particularly for any Christiana shareholders which would want to sell his shares, is he will presumably get somewhere between 20-25% more than he would get if he were just went out on the market and sold his Christiana stock, because that has been 20-25% the discount over the past few years, prior to the announcement of this merger. The amount cumulatively as of the figures in 1972, on which the record was based, would be a saving, if you total it all up and if everyone were going to sell their stock, which of course is not going to occur, of some $450 million for the Christiana security holders. The merger is subject to the Commission approval because 17(a) of the Act provides that an affiliate of an investment company, which Du Pont is by definition, may not purchase “any security or other property from such investment company” unless the Commission finds under Section 17(b) of the Act that the “terms, including consideration to be paid or received are reasonable and fair and do not involve overreaching”. The Commission made this fairness finding on the ground that the transaction was based primarily, almost entirely, upon an exchange of equivalents: Du Pont stock for Du Pont stock. Using the market value of the Christiana stock as the Court of Appeals indicated should have been used at least to some degree would of course deprive the Christiana shareholders of a significant portion of the value of their company’s assets. The Commission also specifically found that the Du Pont stockholders would be in no way injured. They would be benefited in fact to the extent that each share would represent a somewhat greater interest in Du Pont, there being 188,500 fewer Du Pont shares outstanding after the merger than before. In addition, the Du Pont Company would get some $34 million of the remaining 2% of Christiana’s assets. The Commission must approve any application under Section 17(b) if it can make the requisite findings. There is no public interest consideration that is spelled into the statute at this point, but the Commission did indicate that the elimination of the unnecessary holding Company was sound and salutary, pointing to the provisions of Section 11(b) of the Holding Company Act, where the Commission of course has been instructed to get rid of, and has over the years done so, of many of the unnecessary holding companies in the Electric and Gas Holding Company systems. The majority of the Court of Appeals held that the Commission erred in establishing “a rule of law that closed-end investment companies should be presumably worth the value of their net assets”. The Court of Appeals held; the majority of two judges, that fairness required the Commission to give substantial weight to the market price of Christiana stock. It stated also that the Commission had to find “that the transaction carries the earmarks of an arm’s length bargain”. So in effect it held, the Commission could not find the proposed merger fair unless Du Pont should have exerted its strategic bargaining position to extract probably as much as several hundred million dollars worth of Christiana’s assets as consideration for Du Pont going along. I propose to deal in the rest of my time with the justification of the Commission’s use of asset value, essentially the value of Christiana’s Du Pont holdings and the Court’s error in holding, first, that the market value of Christiana’s stock was to be given substantial weight, and second, that the transactions must have the indicia of arm’s length bargaining as the Court interpreted that term.
John Paul Stevens: Christiana’s stock was not really involved in this merger, was it, except insofar as determining what amount of Du Pont stock after the merger the various Christiana’s stockholders would receive.
David Ferber: Exactly, the stock will disappear and Christiana will disappear. The stock is, in effect, merely the measure of what each of the -- in other words, if you want Du Pont shares, you get so much.
John Paul Stevens: Owners of the stock will receive in terms of Du Pont shares after the merger.
David Ferber: Exactly, Your Honor. So that the Christiana people are being permitted to own directly a little less of what they owned indirectly through Christiana. I was about to say that Mr. Gribbon will deal with suggestions of the Court of Appeals and of petitioners, that even if the Commission would otherwise have been right, it could not approve the merger because there was an insufficient sharing of the benefits, and because the alleged detrimental market impact the merger would have on Du Pont stock. Contrary to the Court of Appeals, it is our position that each of the subjects that the Court of Appeals dealt with; statutory language, legislative history, prior Commission decisions, and practice under comparable statutory provisions, that the Commission did act in accordance with each of these. The use of the Net Asset Value, the value of Christiana’s portfolio, is certainly in accord with the statutory language. The words reasonable, fair, not involving overreaching, describing the terms, including the consideration to be paid or received, describe exactly what the Commission found to be an exchange of equivalents; Du Pont stock for Du Pont stock. Du Pont is not buying, as the Court of Appeals indicated, Christiana stock, it is buying Du Pont stocks since that is the -- and that is the consideration to be paid within the statutory language. An investment company, unlike an operating company, has no going concern value, that is, a full investment company. There are some that are so-called hybrid companies that might have some business operation as well as being an investment company, but in the company that has only securities which have a market, the way the value has always been determined by the Commission and generally in most instances is, you measured the value of its assets, its portfolio. As the Commission noted, it said, investment companies are, as a general rule, media for long-term investment. That makes Net Asset Value the touchstone and the Act is based on that premise. The use of Net Asset Value also is in accord with the legislative history. The Commission stated: Congress chose to protect closed-end stockholders against dilution of intrinsic value. The 1939 study of the Commission that led to the Investment Company Act showed that security holders were often in need of protection against their affiliates. The report is filled with numerous examples of unscrupulous managers, who are entering into transactions with their investment company and diluting the Net Asset Value. That many shareholders of Christiana maybe sophisticated, unlike perhaps the more usual situation with investment companies, does not mean that they are not to be accorded the same protections that Congress provided for all shareholders of investment companies, and Section 17 was the means Congress set up for that protection. Now, the Court cites numerous opinions to suggest that the Commission has not always found that Net Asset Value is the appropriate test. The Commission has always said that, that is the starting point, where you have an investment company that does consist, like Christiana, solely of securities. Most of the other cases --
Warren E. Burger: We will resume there, Mr. Ferber, at 1 o’clock. Mr. Ferber, you may continue.
David Ferber: Thank you Mr. Chief Justice. When the break came, I was just about to point out that the Court of Appeals, we think, misread the Commission’s opinions in stating that the Commission did not always give great weight to the Net Asset Value, that is, the Portfolio Value Test. Some of the cases which the Court of Appeals cited were situations where the investment company involved was what I described before as a hybrid company; a company that had enough securities for investment purposes that it fell within the Act, that also was operating a business. And in those situations the business would of course be valued, as businesses normally are, in accordance with its income and expenses and so forth. The other types of cases, and there were several, particularly the Talley case, which involved the Talley-General Times merger, where neither of the company was an investment company, because Section 17 is broad enough to catch mergers between affiliates of an investment company. You have that situation where there was a machinery company and a great many other things in General Times, which was a watch company when merging, and so the Net Asset Value, the portfolio value of the stock was not involved. The fourth area in which the Court disagreed with the Commission was that the Court suggested that the Net Asset Value Test of the Commission was not consistent with some of the reorganization statutes. But certainly the Public Utility Holding Company Act, under which the Commission for many years in the 1940s and 1950s particularly was conducting reorganizations of electric and gas utility holding companies. In those cases, one thing that goes through all the cases is that the security holder is to receive the equitable equivalent of what he is giving up, and of course that seems to be completely consistent here. The Christiana people are giving up Du Pont stock and they are getting Du Pont stock. Similarly, the reorganizations under Chapter 10 of the Bankruptcy Act have that same test of equitable equivalent. One of the cases under Chapter 10, the Central States Electric Corporation case, is very, very much in point. Central States at that time had as its two principal assets two closed-end investment companies. In the Advisory Report of the Commission, they went into this question of how should they be valued; according to what the stock of these subsidiary companies were selling for in the market, or according to what their holdings were selling for. It made a difference of close to $4 million. The Commission determined that it was what their portfolio securities sold for in working out the value of this company for reorganization purposes. The District Court accepted the Commission’s recommendation and the Court of Appeals for the Fourth Circuit affirmed, quoting much of the language of the Commission’s report. It said, “The proper method of valuing the assets of an investment company such as this is the presently realizable market values of the securities on hand”. It was referring to the holdings of these subsidiary investment companies, almost $4 million more than the market value of their own stocks. Similarly here of course it is the market value of Christiana’s holdings that is basic. I would like finally to refer to the case of Pepper v. Litton, which our opponents in the Court below cited against us, which is sort of odd since that is one of the cases that I think in most our briefs we were relying on. It cited from Mr. Justice Douglas’ language about arm’s length bargaining. But in the Pepper case, a person who owned his one-man corporation was using it to defraud creditors, and in fact did so greatly to the creditor’s injury. Unlike the Pepper case, as we have seen here, no one has been injured by this merger. More importantly, the Pepper case was a protest against a fiduciary utilizing what Mr. Justice Douglas referred to as his strategic position for his own preferment. Section 17 treats affiliates of an investment company in a position that is certainly comparable to that of the fiduciary relationship, to the investment company. So here we have the respondents claiming that there should have been arm’s length bargaining so that they can in effect hold up Christiana’s shareholders and require them to hand over something approaching $200 million of their company’s Du Pont stock. As the Commission pointed out, a principal reason why Section 17 of the Investment Company Act requires us to pass upon the fairness of transactions such as this is to prevent persons in a strategic position from using that position to affect transactions for other than fair value. Surely, it was not unreasonable for the Commission to conclude that fairness does not require that Du Pont use its strategic position to deprive Christiana’s shareholders of several hundred million dollars of their company’s assets.
Warren E. Burger: Very Well. Mr. Gribbon.
Daniel M. Gribbon: Mr. Chief Justice and may it please the Court. As the members of the Court have already perceived, this case presents none of the tantalizing constitutional issues that are the Court’s usual fare. Indeed, the transaction under question is a direct response to the vagaries of the Internal Revenue Code. If the liquidation of Christiana could be accomplished with the same simplicity and lack of tax consequences that attended its creation 60 years ago, there would be no occasion for this merger. Shares of Du Pont stock that Pierre Du Pont and his five associates contributed to Christiana would simply be taken out of the vault, broken up into denominations appropriate to be distributed to their successors in interest; the 8,000 shareholders of Christiana. But, the taxes consequences, and particularly the complexities of determining Christiana’s accumulated earnings and profits, rule out a simple liquidation of its assets. Paradoxically however, essentially the same result can be accomplished through a merger with Du Pont, and not I might say because of any quirk or technicality in the merger law. Mergers are tax-free because they involve only a change in the form rather than in the substance of an investment. This fits that and has been ruled to be a tax-free merger by the Internal Revenue Service. Now, the terms of the merger as have been stated call for Du Pont to issue about 13.2 million shares of its own stock, and to receive in turn from Christiana about 13.4 million shares and miscellaneous assets, valued at about $26 million net. Now, these terms reflect, as Mr. Ferber has shown, what has been referred to as Net Asset Value, that is, the shares of Du Pont stock which represent 98% of Christiana are valued in exactly the same way as the shares of Du Pont stock which Du Pont is going to issue. It is my understanding that the respondents contend that even if, as Mr. Ferber has shown, the Commission is justified in saying that presumptively Net Asset Value should be used in determining the terms of merger between an investment company and its operating affiliate, but nonetheless, there are two special considerations in this case that dictate a different result. Now, those two considerations are: First, a sharing of benefits contention. It is clear from the terms and has been recognized that the Christiana shareholders will receive greater benefits than the Du Pont people. The second reason why it is said that the Net Asset Value should not control is an apprehension that the merger will cause a significant adverse market impact in the value of the Du Pont stock. These are the two contentions I propose to deal with, and I believe that an understanding of a little of the background of this transaction maybe helpful in viewing those two contentions. When Christiana proposed a merger, the Du Pont management considered it and concluded that such a transaction would cause no detriment to Du Pont Company or its stockholders and would bring about certain significant benefits. Now, the principal benefit that the management saw was the dispersion of the block of Du Pont’s stock, some 28% of Du Pont, presently in the hands of Christiana. That dispersion, in the view of the management, would remove that block as a target for people, unlike Christiana, who are inexperienced in the chemical business and who might do harm or threaten to do harm to Du Pont. Now, I recognize that the Commission was less than greatly impressed by the magnitude of that benefit, but that benefit as far as the Du Pont management was concerned, was and remains the basic reason for this transaction from Du Pont’s viewpoint. The Commission did agree completely that the transaction would have no detriment to Du Pont or its shareholders, and the Court of Appeals took no exception to that. Both the Commission and the Court agreed that in general the elimination of companies such as Christiana was in the public interest in terms of corporate democracy and elimination of proliferation of holding companies. Now, in connection with the merger, both Christiana and Du Pont sought outside legal and financial guidance as to the terms upon which a merger would be appropriate. Both of them were advised independently that the established practice in the merger of investment companies into their operating affiliates was that the terms represent Net Asset Value with perhaps a discount premium of modest amount depending upon individual circumstances. Now, an exhibit prepared by one of the advisors, which appears at 687 of the record, collects in short form the ten most comparable transactions that had occurred; six of them had been approved by the Commission, and four of them had not been approved by the Commission. The important thing, and this it is unchallenged, that this is an accurate statement of prior practice in this area. Every one of those transactions was done at Net Asset Value. Now, what this background suggests, indeed shows I submit, is that the merger terms were developed with the assistance of outside financial and legal guidance in an effort by both sides to arrive at what terms would first reflect established financial practice, and second, reflect the decision of the Commission under Section 17. The ultimate authority of the Commission to find out whether these terms were fair, reasonable, or reflected overreaching was recognized from the outset of the negotiations. There was never any attempt to put anything over on anybody. Now, the fact that these merger negotiations were carried out in this manner may not necessarily be the end of the inquiry and I do not suggest it is. I do say that it is the complete answer to the charge that respondents make, which was accepted in part by the Court of Appeals, that Messrs. McCoy and Shapiro on the Du Pont side laid down and played dead for their Christiana masters. The fact is that the terms that they obtained for Du Pont turned out to be the most favorable terms for Du Pont that the Commission would have approved. The Commission specifically said it would not have allowed anything to be significantly better than the terms that Messrs. McCoy and Shapiro got for Du Pont in these negotiations. Let me turn now to the benefits. The benefits that we are talking about here --
John Paul Stevens: Mr. Gribbon, would you tell me where the Commission said -- that I was under the impression they said there was a range that was okay, and that this fell within the range.
Daniel M. Gribbon: They said that it was at the upper part of the range, that something lower would have been satisfactory, but nothing significantly higher. It is at the very end of its opinion, I do not have the quote, I could --
John Paul Stevens: Well, I see.
Daniel M. Gribbon: It is at the bottom of Page 35, on the top of Page 36 in the Appendix on petition. These benefits are of two kinds: First, the 7% inter-corporate dividend tax that Christiana now pays as a corporation is obviously going to be eliminated when it ceases to be a corporation. In addition, the market value of the Du Pont stock, which the Christiana shareholders receive, will be higher than the present market value of the Christiana stock which they hold. The reason being that they are permitted by doing through a merger to get that stock in their hands and defer the taxes that would be payable had they received that stock through a liquidation at this time. So we have a combination of a saving of the 7% tax and a deferral of the tax that might be payable were this done through a liquidation rather than through a merger. The Commission refused to direct the sharing of these benefits, essentially for the same reason that it felt that the Investment Company Act required it to look to Net Asset Value in these transactions. Sharing of benefits here is really a euphemism for dividing what belongs to Christiana. They said, the Commission, the objective of the Investment Company Act was to protect investment company’s shareholders and not to take things away from them, and therefore, we do not regard it as fair to have any significant division of the property values of the Christiana shareholders. In substance, the shareholders of all investment companies, when they come to dispose of their assets are in essence wards of the Commission. It is the Commission that makes the final determination as to the terms on which they are going to be able to sell, and the Commission had very much in mind that it was the protection of investment company shareholders, even though some of them maybe wealthy and even though they may carry the name Du Pont, they are the ones that are protected under the Investment Company Act.
John Paul Stevens: Would you carry that argument to the point at which if there had been overreaching in the sense that Christiana had a benefit that was so large there was some detriment to Du Pont, that the Commission could not have disapproved there?
Daniel M. Gribbon: They could have disapproved, but the Commission went out of its way --
John Paul Stevens: Even though the impact was not on the investment company shareholders?
Daniel M. Gribbon: No, the Commission took the view, and I think quite properly, that in one of these transactions, to look out for the shareholders of both companies, not just the investment company, but for the shareholders of the affiliate and for the management of both companies.
John Paul Stevens: Do you attach any independent significance to the word overreaching as opposed to the words fair and reasonable? In other words, I take it your opponents argue that, that requires something in equivalent to arm’s length bargaining.
Daniel M. Gribbon: I cannot Your Honor attach any precise significance to the use of that, I think it is fairly common drafting of legislation to use a lot of words, and I think this just may have occurred to somebody as being a stopgap. It is hard for me to see a transaction that is fair and reasonable, but is set aside because there is overreaching, maybe, I should think they are substantial equivalents.
John Paul Stevens: Your view on the legal question then is that as long as there is no detriment to either side it would be fair and reasonable within the statute?
Daniel M. Gribbon: Yes. Well, to put it the other way, it would be unfair and unreasonable to take from the Christiana shareholders any significant part of their property.
John Paul Stevens: Even if you assume, as the Commission did for purposes of decision, that arm’s length bargaining might have resulted in a transaction between willing parties, it would have been somewhat different?
Daniel M. Gribbon: I think that is right. If in fact, as the Commission was prepared to assume, there might have been a different transaction, and this is highly speculative whether there would have been different terms --
John Paul Stevens: I think they assumed that for --
Daniel M. Gribbon: They assumed it.
John Paul Stevens: Yeah.
Daniel M. Gribbon: If that is the case then I think the Investment Company Act creates an entirely new standard; one of fair, reasonable, and lack of overreaching. Now, the second reason why the Commission declined to engage in the sharing of benefits was that it felt that it should not use its powers under the Investment Company Act in effect to supplement the terms of the Internal Revenue Code.
Byron R. White: I take it we should judge this case on the same assumption then that an arm’s length bargaining would have had a different result, we should judge it on that basis.
Daniel M. Gribbon: I would say it might have had a different result, I think that is what the Commission was saying. I think, yes, the answer is that if you can conceive that an arm’s length transaction might have had it, then the question is, do the terms of Section 17, which the Commission found to be fully carried out here, fall by the wayside because somebody thinks that an arm’s length --
Byron R. White: We are not going to first engage in any independent fact-finding as to whether or not arm’s length bargaining would have produced a different result.
Daniel M. Gribbon: I would not think so.
Byron R. White: We just take it the way the Commission judged it, even if it would have -- it was -- this is fair and reasonable.
Daniel M. Gribbon: This is fair and reasonable and reflects no overreaching.
Warren E. Burger: You can conceive of the case I suppose Mr. Gribbon, where even at the appellate reviewing level you could make a determination, perhaps something that was so flagrant that on its face it would be unreasonable.
Daniel M. Gribbon: In that event I should think you would be reversing the Commission’s finding that there was no overreaching. I find difficulty between those two tests.
Warren E. Burger: An Appellate Court would be required to do that.
Daniel M. Gribbon: Would be justified I think in doing that.
Warren E. Burger: And then it would go back to the Commission, perhaps.
Daniel M. Gribbon: Go back to it. Let me suggest to you that in Niagara Hudson, this Court said that the judgment of the Commission has been designated by Congress as the appropriate guide to fairness under the Public Utility Holding Company Act. I suggest that similarly in the Investment Company Act, it is the judgment of the Commission as the appropriate guide to fairness. That has been designated by the Congress and the Commission has made that determination. But in urging deference to the Commission’s informed judgment, under the Niagara Hudson principle, I do not need to concede in the slightest that any genuine doubt has been raised on this record as to the correctness of that judgment. Consider first the ten similar mergers of investment companies, all that could be found by anybody involved in this transaction, and every single one of them was done on the same principle. Now, are we to conclude that all of the people involved in those transactions and all of the members of the Commission who approved them from time to time were either misguided or venal, as the respondents charged Du Pont and Christiana? Next, three experienced investment bankers, each independently looked at these terms and approved them, and in doing so they put their integrity and their reputations on the line, and I suggest it is significant that in the five years that this transaction has been in gestation, not a single member of the financial community has come forward and suggested that there was any flaw in these terms. I think one can be assured that a transaction of this size has had considerable scrutiny throughout the financial community.
Byron R. White: Now, the price was related to the actual market price of Du Pont shares?
Daniel M. Gribbon: Yes, at the time of the merger, but as the Du Pont shares predominant value or upper value floats --
Byron R. White: We understand. But there was not any -- no consideration was given to the fact that this block of Du Pont stock had any potential for control?
Daniel M. Gribbon: Control premium? No, Du Pont would not. There was some discussion by the Christiana negotiators that instead of a discount from that value, they were entitled to a premium, and Du Pont refused to do anything like that.
Byron R. White: Well, did the SEC talk about that at all?
Daniel M. Gribbon: Did not address itself to that point.
Byron R. White: Did they make any finding as to whether there was a potential for control?
Daniel M. Gribbon: They said there was under their Act, there was a presumption of control under the Investment Company Act with an ownership of more than 25%.
Byron R. White: But in arriving at their judgment of value, they did not mention this fact?
Daniel M. Gribbon: No, Your Honor. Now, what of the Commission’s unanimous approval after an evidentiary hearing and 15 months of deliberation, I ask whether there is any rational basis for believing that this public, non-partisan body, with the full support of its extensive staff, with full knowledge of Christiana’s long relationship with Du Pont, failed either wittingly or unwittingly to balance the interest of the 225,000 public Du Pont stockholders against the interest of the many few Christiana shareholders? On the contrary, there is every reason to conclude that the Commission gave the transaction the very unbiased scrutiny which the Court of Appeals said was intended by Congress. And finally, a Federal District Court, after an extended evidentiary hearing, has given the transaction its blessing. What then is there on the other side that suggests doubt as to the correctness of the Commission’s informed judgment? Two things: first, the unsupported claims of two out of Du Pont’s 225,000 stockholders, with no particularly relevant experience, that Du Pont should exact a heavy price for cooperation in determination of Christiana’s existence; and second, concurrence in that view by two members of the reviewing Court who found it highly significant and important enough to observe that the Du Pont family, not Christiana, but the Du Pont family, had for many years retained the economic, political, and social advantages that a company control of one of America’s largest enterprises. To what extent that entered into their opinion is not clear, but it was important enough that they made specific mention, something like a bill of retainer (ph). I submit that weighed against these two considerations, the Commission’s informed judgment stands clean and untarnished and is wholly acceptable. I should now like to turn to the contention of the respondent Murtaugh. He alone asserts as a reason for rejecting the merger terms or indeed for prohibiting the merger, an apprehension that the merger will have a serious adverse impact on the market value of Du Pont stock. Now, the Commission gave this contention the most careful consideration. The entire evidentiary hearing in substance was taken up. What that hearing disclosed was that the Murtaugh contention rests upon market impact concerns that were expressed with respect to certain plans having to do with Du Pont’s divestiture of General Motors stock pursuant to the order of this Court in the early 1960s. The Commission correctly found that this merger and the General Motors divestiture have nothing in common. There were two essential characteristics of the General Motors merger that gave rise to the apprehension that it would have an adverse impact on the value of the General Motors stock: The first of these were that substantial sales of the General Motors stock each year, over a period of ten years, were ordered by the Court, creating a very substantial overhang for a ten-year period. The second essential characteristic was that there was bound to be substantial unorganized selling by the individual shareholders of Du Pont who would be receiving the General Motors stock as a dividend, taxable at ordinary income tax rates, that the record showed would average at about 60%. It was thus these two characteristics; fore selling and tax selling, which did give rise to reasonable apprehension of market impact, and were one of the factors that led to legislation. This transaction is entirely tax-free. Nobody has to pay any taxes, nobody has to sell any stock to raise any money to pay taxes, and there is no required selling by Court order or otherwise. Indeed, the record shows and the Commission found that there are strong reasons here for suggesting that holding for investment rather than selling will be the course followed by the former Christiana shareholders. Du Pont is an issue of prime investment. They have been holding it in substance for many years and they have no occasion to consider a change in their investment. The owners of about 70% of the stock, the record shows, have no intention of selling. Over half of the Christiana stock is, for all practical purposes, locked in because the holders have either no basis or zero basis as a result of the distribution of the General Motors stock, that locked-in position being a substantial disincentive to any kind of selling. About 75% of the Christiana stock is held by affiliates of Du Pont who can dispose of substantial amounts only in carefully regulated transactions. Now, the Commission went on to say, even if we assume with Murtaugh that there will be some substantial selling, we nonetheless feel that it is inappropriate for us at the Commission to attempt to predict what the stock market behavior is going to be. It did that for basically two reasons: First, the merger would not alter Du Pont’s investment quality in the slightest, and no effect on its earnings, on its assets, or on its prospects, so there would be no effect there. The second was that everybody would be free to follow his own personal interests because there would be no uneconomic factors that would cause either buying or selling. In these circumstances, the Commission concluded that it should not attempt to speculate on stock market behavior in determining the fairness of this transaction.
John Paul Stevens: Mr. Gribbon, before you sit down, could you answer one question for me? I noticed in the Appendix the report of Professor Obsten (ph) and a series of questions that he answered. Could you tell me who drafted those questions for him? Does the record tell us?
Daniel M. Gribbon: The record discloses only that the Court drafted those questions.
John Paul Stevens: And the order indicates that there was a five-day period in which you could respond to the report. Did you so respond?
Daniel M. Gribbon: We did so respond. I think the Commission so responded. But I believe, now that Your Honor has raised that, that the Eighth Circuit going to Professor Obsten really reflects the complexities of these problems and the reason why it is the Commission, rather than either the reviewing Court or a Professor of Business History, who ought to be passing on them. Professor Obsten produced for the Court what is really a whole new record. It is in here, it is about 45 pages. The Commission never saw that. And it is not the lawyers who were supposed to look at the evidence, it is the Commission who is supposed to look at the evidence. To some extent, and we will never know how much, Professor Obsten and the data he produced did influence the two members of that Court to substitute their views for that of the Commission.
Warren E. Burger: Mr. Collins.
Richard J. Collins: Mr. Chief Justice, and may it please the Court. The first point that I would like to make is that the question before this Court is whether the Commission should have given significant notice to both the Market Value and the Net Asset Value of Christiana. Repeatedly, in the briefs that have been filed by my opponents, the question is presented as though the Commission should have made a choice between either the Net Asset Value or the Market Value. I believe that the question is a choice of using both of them and arriving at a verdict. I go back to my letter of October 27th, I believe, 1972, which appears at the end of the Appendix. I wrote to the Commission in answer to their request for any objections to the transaction and I said, that in my opinion, after considering the fact that Christiana had consistently sold at a 20-25% discount, that I believed the terms should be done on a 10% basis. That to me is saying that both the Net Asset Value and the Market Value have a material meaning. Now, this case involves both economics and law, and I believe that we should have an understanding of the different types of economic systems that the country can operate under. You have first a capitalist system which is laissez-faire and money counts exclusively and the man with the most money has power and the ownership of the means of production are in private hands. Another system completely opposed to that would be a socialist system, where all of the means of production are owned by the State. In either of these two systems, I submit that this case would not have arisen. But there is a third system which I believe prevails today in this country, and that is a middle-of-the road system, whereby there is government intervention to balance the powers that are controlled by private people, and that generally speaking, the government intervention that has taken place in this country has been intervention on the part of the weak as opposed to the strong. You have the Anti-Trust laws. You have the Public Utility Holding Company laws that are generally, I believe, written with the philosophy of putting restraints on individual powers. Now, getting down to this specific Act of 1940, one provision of the Investment Company Act says that the ownership of 25% or more of the voting stock is presumed to be controlled, unless the Commission finds to the contrary. Now, I submit that forgetting about the Act, that where you have 28% owned by one corporation and the other 72% of the voting stocks scattered among 225,000 stockholders, that Act or no Act that it would be presumed that the man with 28% of the votes controls. Now, the second part of the Act says that if there is a transaction between the man in control and his controlled corporation, there should be no overreaching. Another part of the Act says that the Commission’s findings of fact shall be conclusive if supported by the evidence. There is a general law I believe that says that the Administrative Agency, the Commission, should be upheld unless it has an erroneous view of the law or unless its findings are based on factual findings, not supported by the evidence. And I believe that it is my burden to show either that the Commission has an erroneous view of the law or else that its findings of fact are not supported by the evidence. Now, I believe -- first, we should now have a picture of Christiana. Christiana is a controlled device, it is a controlled device. When you are talking about the positions of Du Pont and Christiana, to say that Du Pont is in the strategic position, I believe is somewhat out of order. I would say that the person on top, the person in control, as between the two parties, the person on top is in the strategic position, if anyone is in a strategic position. Now, there is a factual finding by the Commission at Page A-49 of the Appendix. The Commission says that Christiana stock and Du Pont stock are economically equivalent. I challenge that finding. I say that the Commission has made a mistake, because it has not realized the meaning of a holding company, and for simplification purposes, what I would like to point out is this. That if you have an operating company with say 100 shares of stock outstanding, scattered among 20 people, that each share of stock is a share of stock with an equal value. Now, the minute that the owners of 28% of those shares get together and exchange their shares of operating stock and put it into a holding company and issue holding company stock against it, they have owned something different. They have created a different animal. Let us say that one man with 15 shares and another man with 13 shares get together and they say we are going to have a holding company. The man with the 15 shares out of the 28 in the holding company immediately has control of 28 shares. He has a different stock. He has something that is not economically equivalent to what he had the day before; his 15 shares of the operating company. Now, that is the inherent nature of a holding company. The sole purpose of the holding company, people talk about it as dominating the operating company, but first and foremost, the sole purpose of that holding company is to dominate the other stockholders.
Speaker: Was there a controlling shareholder of Christiana?
Richard J. Collins: I do not know, Your Honor.
Speaker: I thought your theory was that if there were then that single controlling shareholder of Christiana would become the controlling shareholder of Du Pont.
Richard J. Collins: I was saying Your Honor that the ownership of stock of the -- that the stock itself of the holding company is different than the stock of the operating company.
Speaker: I understand that.
Richard J. Collins: Now, I use the analogy of 15 and 13. If you broke it down that there were 28 shareholders of the holding company, I say that 15 of those 28 have control. I am saying that one share of Christiana is inherently different than one share of Du Pont. It has the potential voting power that is greater than the operating company.
Speaker: And yet, that might be expected, at least in some circumstances, to command a premium, in answer to my Brother White’s --
Richard J. Collins: Yes, Your Honor. That is --
Speaker: There was no value accorded at all to the -- no control premium accorded at all on this count.
Richard J. Collins: No, but the Commission made the mistake in saying that they are the same, that they are economically the same. And you get this strange situation, strange on the surface, that the stock of Christiana, the control stock, is selling at a discount. Now, I submit to the Court that it is selling at a discount made up of two factors. It is made up that ordinarily, without any taxes, if you eliminate the tax situation, that Christiana stock would be worth more than Du Pont stock on a share per share basis. But along comes Congress, not the minority stockholders of Du Pont, but along comes Congress and says here are certain tax laws, and those tax laws knock down the price of the holding company. They do not do anything for the stock of the operating company, all they do is knock down the price of the holding company.
Speaker: That is the tax on inter-corporate dividends of what, 7.2%?
Richard J. Collins: 7.5%.
Speaker: And a potential capital gain on the tax --
Richard J. Collins: And an unknown tremendous capital gain.
Speaker: On the, on the --
Richard J. Collins: On the liquidation --
Speaker: And that is just a threat hanging there, it is not a tax that is imposed but --
Richard J. Collins: It is not a tax that is imposed --
Speaker: Until there is recognition of the gain.
Richard J. Collins: But it exists, it exists.
Speaker: May I ask you a question?
Richard J. Collins: Yes.
Speaker: Your argument has focused on the controller relationship between Christiana and Du Pont. Let us assume for the moment that you have a merger situation involving no control element.
Richard J. Collins: I would say Your Honor that --
Speaker: Let me add one other factor.
Richard J. Collins: Then Your Honor I would say that my case does not apply, because my case, Your Honor, is predicated on the fact that there was control, and that by using the control, they got a better price than they could have had without the control.
Speaker: May I ask you this?
Richard J. Collins: Yes, Your Honor.
Speaker: If you were a Du Pont stockholder, you would be interested in the fairness of the merger, as long as that came about, wouldn’t you, whether that resulted from control or bad bargaining?
Richard J. Collins: I believe that you cannot judge the end without the --
Speaker: One of your theories at least is that it was an error for the SEC to look solely at the Net Asset Value.
Richard J. Collins: Yes, and you are --
Speaker: I am saying, without regard to the investment company situation or the controller situation, just an ordinary merger, would you as a stockholder object if your company accepted or entered into a merger on the basis of an exchange determined solely by the Net Asset Value of the other company’s shares?
Richard J. Collins: With Christiana owning some IBM shares?
Speaker: IBM, for example, everything the same except you do not have the controller relationship.
Richard J. Collins: No, I probably would not.
Speaker: You would not.
Richard J. Collins: I would not.
Speaker: You would think it a fair merger under those circumstances?
Richard J. Collins: I would say this that what is the advantage to me in voting for the merger if I am paying Net Asset Value?
Speaker: So you are now saying it would be unfair even if there were no holding company situation.
Richard J. Collins: No, I cannot say that it would be unfair, but I would ask the question, why should I do it?
Speaker: I can understand one asking that question, but the question the Court would have to answer if a stockholder brought a suit challenging the fairness of the merger is whether or not the terms were fair, not whether a stockholder should ask why should I do it.
Richard J. Collins: Let me answer it this way, Your Honor.
Lewis C. Murtaugh: Mr. Murtaugh.
Lewis C. Murtaugh: On the back page of my brief is, almost back, Page 70, I have a list of who gets what out of this merger.
Speaker: Mr. Murtaugh, this transaction has not been submitted to the shareholders of either company, that will follow after the SEC job.
Lewis C. Murtaugh: Yes, that is correct, yeah.
Speaker: So we do not know what views the minority shareholders might have.
Warren E. Burger: Thank you, Mr. Murtaugh. Do you have anything further on this side of the table, gentlemen?